 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTempo, Inc. and Cloverland District Council, LocalNo. 1832, Michigan State Carpenters Council ofthe United Brotherhood of Carpenters & Joiners ofAmerica, A. F. of L.-C.I.O., Petitioner. Case 30-RC-3204March 17, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 11, 1977, the Regional Director forRegion 30 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate the Petitioner's alternatively re-quested unit of all carpenters and carpenters' appren-tices in the Cloverland District Council of the upperpeninsula of Michigan. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theRegional Director's decision on the grounds, interalia, that, in finding a unit coextensive in area withthe Cloverland District Council to be appropriate, hemade erroneous findings of fact and conclusions oflaw.On December 9, 1977, the Board by telegraphicorder granted the request for review as to the issueraised concerning the scope of the unit and denied itin all other respects. On December 9, 1977, pursuantto Board procedures, an election was held and theballots impounded. Member Murphy voted to denyreview on all issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issue under review and makes thefollowing findings:The Employer is a Michigan corporation engagedin the general construction business in the State ofMichigan. The Petitioner seeks to represent a unit ofI The parties have signed a letter of understanding governing laborrelations with regard to the Escanaba sites specifically providing that itterminates upon completion of construction work at these sites.2 See The Arthur A. Johnson Corporation, 97 NLRB 1466 (1952); Ernestall carpenters and carpenters' apprentices employedby the Employer in the State of Michigan, or, in thealternative, in the Cloverland District Council areaencompassing the upper peninsula of Michiganexcluding Menomonee County, Michigan, and in-cluding several small areas in Wisconsin.The Employer is currently working on two con-struction projects in the Escanaba, Michigan, arealocated in the upper peninsula of Michigan. Thecompletion dates for these projects are January 31and June 30, 1978. The Employer contends that theunit herein should be limited to its Escanaba sites.We agree.The record shows that the Employer's constructionwork at the Escanaba sites is the first work it has hadin the upper peninsula for at least 12 years and that ithas no plans for seeking any new work in that area.'The Employer's practice is to hire employees locallyat the jobsite, with the exception of one laborforeman and the two sons of the Employer's presi-dent's who travel from job to job. There is noevidence that the Employer has traditionally per-formed its construction work in either of the geo-graphic areas proposed, with a substantial nucleus ofpermanent employees. Accordingly, the Board findsthat the definition of the scope of the appropriateunit for collective bargaining herein must be con-fined to the Employer's current projects in Escana-ba.2We therefore conclude that the appropriate unitherein is described as follows:All carpenters and carpenters' apprentices em-ployed by the Employer at the Sand Hill Apart-ments and the West Highland Apartment com-plex at Escanaba, Michigan, excluding laborers,iron workers, masons, clerical employees, watch-men, guards, and supervisors as defined in theAct.Accordingly, we shall remand the case to theRegional Director for the purpose of opening andcounting the ballots in the election held herein andfor further appropriate action.Renda Contracting Co., Inc., and Nenna & Frain Co., Inc., 130 NLRB 1515(1961): cf. The Heating, Piping & Air Conditioning Contractors, CincinnatiAssociation, 110 NLRB 261 (1954); Daniel Construction Company, Inc., 133NLRB 264(1961).235 NLRB No. 39204